By the Court.

Plaintiffs on June 17,1964 sold their home in Worcester to the defendants. The full real property tax levied by the city in the amount of $556.92 was apportioned as of that date. It was not disclosed that the male plaintiff (Stanley) had been granted, in the preceding sixteen or seventeen years, a $2000.00 veteran’s exemption on this tax under G.L. c. 59, § 5, 22c. Two or three months after the sale *184Stanley applied for, and was granted this exemption for the year 1964. A rebate check in the amount of $176.80 was mailed by the city to the Ware Savings Bank, the mortgagee, and the proceeds credited to the escrow account of the defendants. There was a finding for the plaintiff in their action to recover this money.
Leon R. Zitowitz of Worcester for the plaintiff
David L. White of Worcester for the defendant
The first two of the defendants’ requests for rulings seem to be directed in vague terms to “due process” guaranteed by the Fourteenth Amendment of the Constitution of the United States. The next two requested the court to rule that the statute creating the right to an exemption provided an unconstitutional “windfall” for Stanley, a “windfall” thei defendants desire to retain. The fifth request we do not understand. None of these requests asked for a ruling on a decisive issue in the case.. Stella v. Curtis, 348 Mass. 458. They could have been properly denied. No harm came to the defendants by their allowance.
The report is to be dismissed.